Exhibit 10.1
 
This A D D E N D U M is made this 19th  day of August 2016.


BETWEEN :-


(1)
NEW ASIA HOLDINGS INC , a corporation registered in the United States of America
and listed on US OTCQB market, Symbol NAHD, and having its registered office at
60 Paya Lebar Road #12-08 Paya Lebar Square Singapore 409051 (the " Purchaser ")
.

re


(2)
ANTHONY NG ZI QIN (Singapore NRIC No. ) of 102 Gerald Drive, #04-75 Seletar
Springs Condominium, Singapore 798593 (the " Vendor ").

.


THIS ADDENDUM is supplemental to the written Sale and Purchase Agreement dated
25 th August 2015 entered into between the Purchaser and the Vendor (" Agreement
").




THE PARTIES HEREBY AGREE AS FOLLOWS :-


1. Variation


1.1
By mutual agreement, the Parties hereby extend the stipulated timeline under
Clause 3.3 of the Agreement by one (1) year to the second anniversary date of
the Agreement.



1.2
As such, all references to the 'first anniversary date of this Agreement' at
Clause 3.3 of the Agreement shall be varied and changed to 'second anniversary
date of this Agreement'.



2.   Incorporation


2.1
This Addendum shall be construed as one with the Agreement. Accordingly, the
term "Agreement" and other relevant terms as used in the Agreement and all other
instruments and agreements executed thereunder or pursuant thereto shall for all
purposes refer to the Agreement as amended, varied and supplemented by this
Addendum.



2.2
Except to the extent each is expressly amended by the terms of this Addendum,
the Agreement and all other instruments and agreements executed thereunder or
pursuant thereto shall remain in full force and effect.



 

--------------------------------------------------------------------------------





3. Governing Law


   This Addendum shall be governed by and construed in accordance with the laws
of Singapore.




I N   W I T N E S S   W H E R E O F    this Addendum has been entered into by
the parties hereto and shall be effective on the day and year first above
written.


THE PURCHASER:


Signed by
 
Lin Kok
Peng                                                                                          
/s/ Lin Kok Peng
for and on behalf
of                                                                              
 
NEW ASIA HOLDINGS
INC                                                             


in the presence of:


/s/ Jose A Capote


Name:
NRIC / Passport No:








THE VENDOR:


Signed by
 
ANTHONY NG ZI
QIN                                                                          /s/
Anthony Ng Zi Qin


 
in the presence of:
 


/s/ Jose A Capote


Name:
NRIC / Passport No:
 
 

--------------------------------------------------------------------------------